 IBEW,LOCAL 34639InternationalBrotherhood of ElectricalWorkers,LocalUnionNo. 34, AFL-CIO (ProtectionAlarms, Inc.)andRobertL.Gerkin.Case38-CB-521demeanor of the witnesses, and after due consideration ofthe General Counsel's brief, I make the following:FINDINGS OF FACTJanuary 23, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn August 22, 1973, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed limited exceptions with a brief insupport thereof, as well as a brief in support of theDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisio_-i in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent. International Broth-erhood of Electrical Workers, Local Union No. 34,AFL-CIO, its officers, agents, and representatives,shall take the act'on set forth in said recommendedOrder.DECISIONSTATEMENT OF THE CASEMARION C. LADwiG: This case was tried at Peoria,Illinois,on July 12 13, 1973.1 The charge was filed onMarch 27 by an individual, Robert Gerkin, and thecomplaint was issued on May 1. The primary issue iswhether the Union,2 the Respondent, unlawfully filedintraunion charges against and fined Gerkin and two othermembers because they filed an unfair labor practice chargewith the Board or gave testimony in support of the Boardcharge, in violation of Section 8(b)(1)(A) of the NationalLabor Relations Act, as amended.Upon the entire record,3 including my observation of the'All dates are in 1973 unless otherwise stated.2The name of the Union was amended at the trial.1.JURISDICTIONProtection Alarms, Inc., herein called the Company, isan Illinois corporation, engaged in installing burglar andfire alarms at Peoria, Illinois, where it annually receivesgoods valued in excess of $50,000 directly from outside theState. The Union admits, and I find, that the Company isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESA.Filing of Board ChargeThe Company and the Union were in the process ofnegotiating a new collective-bargaining agreement whenthe Company, on the morning of January 4, discharged sixof its nine burglar alarm installers after they had gone theevening before to a competitor's plant to check on thepossibilityof obtaining employment in the event of astrike.That same morning the Company and the Unionagreed to submit the discharges to arbitration under theirold collective-bargaining agreement,which had beenextended from its expiration date of December 31, 1972, toJanuary 14.Despite this referral of the discharges to arbitration, oneof the discharged employees, RobertBear,filed a Boardchargeagainst the Company, in Case 38-CA-1646,alleging that the Company had discriminatorily dischargedthe six employees because of their union and concertedactivities,and had "engaged in a course of conductdemonstrating bad faith bargaining." Two of the otherdischarged employees, Union Steward Gerkin and GeraldNevitt, submitted testimony in the form of affidavits to aBoard attorney to support the charges. Meanwhile, theUnion's business agent,MichaelMiller,notified thedischarged employees in writing that their arbitration casewas scheduled for trial on January 31, that a meetingwould be held in Miller's office on January 30, and that themeeting "will be attended by Mr. Jean Souders, Attorneyfor" the Union-indicating that the attorney would handlethe arbitration case for the Union.A few days later, on January 17, member Bear wasinformed by the Board attorney that Union AttorneySouders had requested copies of Gerkin's and Nevitt'saffidavits.Bear then placed a brief, 2- or 3-minute longdistance telephone call to Souders to verify the request. AsBear credibly testified, Souders confirmed that he wantedthe material, and stated "that it would be extremely helpfulin the preparation of the arbitration case." Bear nextcontacted Gerkin and Nevitt, and told them that the unionattorney wanted their Board statements to prepare for the3The General Counsel's unopposed motion to correct transcript, datedAugust 10, is granted and the transcript is corrected accordingly208 NLRB No. S-1 640DECISIONSOF NATIONALLABOR RELATIONS BOARDarbitration case.Gerkin and Nevitt agreed and Bear sentthe affidavits to the attorney.On January 30, an attorney from Souders' officeattended the meeting at the union hall. Upon hearingSteward Gerkm'soral account of what transpired on theevening of January 3,the attorney advised that thearbitration case should be settled,with the six employeesgetting reinstatementwithout backpay,and the Boardcharge being dropped.The employees agreed,and the casewas settled on that basis before the arbitrator the followingmorning.B.Complaints About the Board ChargeIt is undisputed that Business Agent Miller repeatedlycomplained about the adverse affect of the Board chargeon the negotiations with the Company.As crediblytestified by Bear, Miller told him in a telephone call aboutthe second or third week in January"that the chargeswhich I had filed with the National Labor Relations Boardwere bringing in a lot more stress on the negotiations," andthat Bear"should have waited until after the arbitrationcase"before filing charges. About a week later, in ameeting with the discharged employees, Miller stated thatthe Board"was bringing stress upon the negotiations withthe Company."On February 1 (the day following the settlement of thearbitration case),member Bear went at Business ManagerMiller'srequest to the union hall. Miller and Beardiscussed the negotiations,and Miller again"brought outthe fact that I had filed the charges with the NationalLabor Relations Board even though it was my ownbusiness as far as going to the. . .Board,it had created alot of stress on the negotiations."Two weeks later,Business Manager Miller demonstratedhis continued concern about member Bear filing the Boardcharge and about members Gerkin and Nevitt givingpurportedly"false"or "untrue"testimony in support of it.C.Intraunion Charges and FinesOn February 14, Business Agent Miller filed unioncharges against the three members who were involved infilingand supporting the Board charge against theCompany.Miller's charges, against Gerkin,Bear, andNevitt,included allegations that each of them violatedsubsections 8 and 14 of section 1, article 27, of theInternational's constitution.These subsections read:(8)Sendinglettersorstatements,anonymous orotherwise,or making oral statements,to publicofficialsorotherswhich contain untruthsabout,orwhichmisrepresenta L.U., itsofficers or representatives... .[Emphasis supplied.]edge of Union business who werenot entitled tosuchknowledge,andtestified to false informationregardingsame.He alsofurnished another employee with testimonythat by-passed the office of Business Manager anddirected to the Union Attorney without proper authori-zation.Robert Bear didsendstatements of others to aperson containinguntrue statementsconcerning thisL.U. He did not seek nor receive the advice,or consent,or approval of the Business Manager.Gerald Nevitt diddelivertoRobert Bearhis swornstatementwhich was sent to a personnot entitled toinformationof the business of this L.U. He did not seeknor receive the advice,or consent,or approval of theBusiness Manager. [Emphasis supplied.]On their face, the charges alleged that Gerkin "testifiedto false information," and supplied this information to"other persons . . . not entitled to such knowledge"-clearly referring to Gerkin giving the sworn statementto the Board attorney. The charges separately alleged thatGerkin furnished this testimony (his sworn statement) toanother employee (Bear)to be furnished to the unionattorney "without proper authorization." The chargesagainst Bear referred to his sending "statements of others"(Gerkin's and Nevitt's affidavits) to a person (the unionattorney)without "approval of the Business Manager,"and described the material as "untrue statements." Thecharges against Nevitt referred to his delivering to Bear his"sworn statement" to be sent to a person (the unionattorney) "without approval of the Business Manager."Thus, the charges on their face show that BusinessManagerMillerwas motivated by his concern aboutGerkin and Nevitt giving "false information" and "untruestatements" to the Board attorney, and the three employeestaking part in furnishing this purportedly untrue informa-tion,without clearance from the business manager, to theattorney retained by the Union to handle the arbitrationcase (involving the discharge of these and three otheremployees).Over 3 weeks later, on March 8,BusinessManagerMiller deleted the direct references to giving false testimo-ny to persons "not entitled to such knowledge," and tosending "untrue statements" to the union attorney, andadded a theory to justify the charges that the threedischarged employees were violating the Internationalconstitutionby furnishing information to the attorneywhom the Union had notified the employees would handletheir discharge case before the arbitrator. Apparently beingadvised that his February 14 charges were illegal on theirface,Miller filed amended charges against the threeemployees and formally notified them that "These unioncharges in no way relate to any unfair labor practicecharges" filed in the Board case.The March 8 amended intraunion charges read:(14)Making knownthe business of a L.U.to personsnot entitled to such knowledge.[Emphasis supplied.]The charges alleged as violations:Robert Gerkin. ..supplied other personsof knowl-Robert Gerkin . . . did bypass the office of BusinessManager in matters relating to the arbitration caseagainst Protection Alarms Inc. by delivering to RobertBear the statement to be forwarded directly to theattorney for the Union,at an unauthorized cost to this IBEW,LOCAL 34641Local Unionwithout the advice, consent or approval ofthe Business Manager.RobertBear did bypass the office of BusinessManager in matters relating to the arbitration caseagainst Protection Alarms, Inc. by sending statementsof others directly to the attorney for the Union,and by-passing the Business Manager in calling such attorney,at an unauthorized expense to this Local.GeraldNevitt did bypass the office of BusinessManager in matter relating to the arbitration caseagainst Protection Alarms Inc. by delivering to RobertBear the statement to be forwarded directly to theattorney for the Union,at an unauthorized cost,to thisLocal Unionwithout the advice,consent or approval ofthe Business Manager. [Emphasis supplied.]Apparently through inadvertence,Business Manager Mill-er retained in the amended charges the allegation that theabove-quoted subsection 8 (concerning sending untruestatements about the Union to public officials or others)was one of the constitutional provisions which had beenviolated.Thus the amended charges still dealt with Gerkin's andNevitt's Board affidavits, and alleged that the actions ofthe three employees in sending this information to theunion attorney caused an unauthorized expense. Not onlyisthe evidence up denied that the union attorney hadrequested copies of the affidavits to assist him in preparingfor the arbitration case, but at no time has the Unionestablishedthattheattorneymade any charge forconfirming to member Bear(when Bear telephoned him)that the attorney did want the affidavits or, for quicklyglancing at the affidavits upon receiving them,to see whatthey were,before placing them in the file-for later use, asitturned out, by another attorney in the office whilepreparing for the arbitration case. (In this connection, IcreditBear'spositive testimony that nothing was men-tioned in his short telephone conversation on January 17with the attorney about Miller or about taking theaffidavits to the union hall.)At their separate union teals on March 17, the threeemployees were advised that the subsection 8 allegationhad been withdrawn,and that no mention could be madeto the Board or the Board charge. Bear and Nevitt deniedthat they were aware that furnishing the information to theunion attorney violated the International constitution, butpleaded guilty. Beth were found guilty of violatingsubsection 14 ("Making known"union business "topersons not entitled to such knowledge") and subsection 3("Violation of anyprovision of this Constitution . . .").Bear was also found guilty of violating subsection 4 (failingto file union charges against known offender and to notifythe Union).In letters dated March 21,the Union advisedthem of these findings,fined Nevitt$100 and Bear $150,and "suspended"them"from attending Local 34, IBEWregularmeetings and social events of Local 34 for twoyears, startingMarch 17, 1973."Gerkin's trial was much longer,because he had also beencharged,as a union steward,with a number of otherviolations.On March 21,he was notified that he had beenfound guilty of five violations,fined $250.and suspended.(On March 27,he filed a decertification petition, whichresulted in the Union being decertified.The Union filedadditional charges against him and expelled him. There isno allegation herein that his expulsion violated the Act.)D.Contentions and Concluding FindingsThe General Counsel contends that although BusinessManager Miller amended the charges against membersGerkin,Bear,and Nevitt,withdrawing the patently illegalallegations that the employees had violated subsection 8(concerning sending untrue statements about the Union topublic officials and others),the original,illegal chargesindicateMiller'smotive for filing the charges, and that"these particular members were singled out from the otheralarm installers because they and they alone filed chargeswith,and/or gave testimony to the National LaborRelations Board,an action which Miller opposed andresented."The General Counsel also argues that "thesubstance of the charges against Bear, Gerkin and Nevittwhich pertained to sending the affidavits submitted to theNLRB during its investigation to the union attorney is,under the circumstances, so ludicrous that it is clear thatMiller wanted to retaliate against Gerkin,Bear and Nevittin any way that he could."BusinessManager Miller did not testify at the trialherein,and the Union did not file a brief.The Union'sposition,as stated at the trial,was that the March 17 uniontrials"in no way related to the activities of these menbefore theNLRB,"and that the charges concerned"themselves with the fact that as long as these men hadvoted the Union in to represent them, they were bound towork through the Union, to deal in good faith with theUnion,to not bypass the union representative, to notmislead the union representatives,and this they did notdo."Iagreewith the General Counsel that the originalwording of the intraunion charges,under the circum-stances of this case,revealed BusinessManager Miller'sillegalmotivation in filing the charges against three of thesix discharged employees:a clear reprisal for their filingthe charge,or given supporting testimony,against Miller'swill. I further find that the amended intraunion char-ges-related to submitting the Board affidavits directly tothe union attorney,who had requested them after beingretained by the Union to handle the employees' dischargecase before the arbitrator-are so insubstantial that theydemonstrate Miller'sdetermination to retaliate indirectlyagainst the three employees for their filing and supportingtheBoard charge, which he repeatedly protested asinterferingwith the negotiations with the Company. Itherefore find,as alleged in the complaint,that the Unionfiled the charges against,and fined, Gerkin,Bear, andNevittbecause they filed the Board charge or gavesupporting testimony,in violation of Section 8(b)(1)(A) oftheAct.Local 138,Operating Engineers(Charles Skura),148 NLRB 679 (1964).The complaint also alleges that other reasons for theintraunion charges and fines were the employees' actionsinadvocatingwithdrawal from the Union, opposingadvice,recommendations,and conduct of the unionofficials during contract negotiations,and making appealstothe International.However, these are intraunion 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters, not concerning a Board charge or petition, cf.Tri-RiversMarine Engineers Union (United States Steel Corp.),189 NLRB 838 (1971), and not involving threats to theirjobs, cf.Roadway Express, Inc.,108 NLRB 874, 875, 882(1954). I therefore find that, even if the Union had theseother reasons for charging and fining the three employees,theUnion did not further violate the Act by being somotivated. I also find, because of the wording of theoriginal intraunion charges, the insubstantial nature of the.allegations concerning the Board affidavits being sentdirectly to the union attorney, and all the circumstances,that the Union's above-found illegal motivation (related tothe filing and supporting of the Board charge) was asubstantial, if not the controlling, reason for singling outand fining Gerkin, Bear, and Nevitt.CONCLUSION OF LAWBy filing intraunion charges against and fining membersRobert Gerkin, Robert Bear, and Gerald Nevitt becausethey filed a Board charge or gave supporting testimony, theUnion engaged in unfair labor practices affecting com-merce within the meaning of Section 8(b)(1)(A) andSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondent Local 34 has engagedin certain unfair labor practices, I find it necessary to orderthe Respondent to cease and desist therefrom and to takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Because of the unlawful action taken by the Respondentagainst the three members, I find it necessary that theRespondent be ordered to expunge from the members'records all papers related to the February 14 and March 8charges against them, the March 17 trial, and the March 21findings of the trial board; to rescind the fines andsuspensions; and to reinstate Bear and Nevitt to member-ship in good standing if they so request.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4Respondent, International Brotherhood of ElectricalWorkers, Local Union No. 34, AFL-CIO, its officers,agents, and representatives, shall:1.Cease and desist from:(a) Filing charges or imposing fines against, or otherwisedisciplining, itsmembers for filing or giving testimony tosupport any unfair labor practice charge before the Board.(b) In any like or related manner restraining or coercingemployees in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Rescind and revoke the March 21, 1973, fines andsuspensions imposed against Robert Gerkin, Robert Bear,and Gerald Nevitt, and expunge from their records allpapers related thereto as provided in the "Remedy" sectionof this Decision.(b)Reinstate Bear and Nevitt to membership in goodstanding if they so request.(c)Post in conspicuous places in its offices and unionhall in Peoria, Illinois, where notices to members arecustomarily posted, copies of the attached notice marked"Appendix."5 Copies of the notice, on forms provided by,the Officer-In-Charge for Subregion 38, after being dulysigned by an authorized representative of the Respondent,shall be maintained for 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or coveredby any other material.(d)Notify the Officer-In-Charge, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.4 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemedwaived for all purposes.5 In the event that the Board'sOrder is enforced by a judgment of theUnited StatesCourtof Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourtof Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found, aftertrial, that we violated Federal law by filing union charges,and imposing fines, against three of our members for filinga Board charge or giving testimony to a Board agent:WE WILL revoke the March 21, 1973, fines andsuspensions imposed against Robert Gerkin, RobertBear, and Gerald Nevitt.WE WILL reinstate Robert Bear and Gerald Nevitt asmembers in good standing if they so request.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,LOCAL UNION No. 34,AFL-CIO(Labor Organization)DatedBy(Representative)(Title) IBEW,LOCAL 34643This is an official notice and must not be defaced bying this notice or compliance with its provisions may beanyone.directed to the Board'sOffice. Savings Center Tower, IOthThis notice must remain posted for 60 consecutive daysFloor, 411 Hamilton Boulevard,Peona, Illinois 61602,from the date of posting and must not be altered,defaced,Telephone 309-673-9283.or covered by any other matenal.Any questions concern-